Order Denying Motion for Stay of Enforcement:
On September 23, 1994, petitioner filed, pursuant to A.S.C.A. §§ 4.1041 et seq., for judicial review of respondents' administrative decisions awarding the 1994-95 school milk and juice contract to intervenor, and sought preliminary injunctive relief preventing implementation of these decisions. The hearing on the order to show cause was held on September 29, 1994. Counsel for petitioner, respondents, and intervenor were present, and, without objection, intervenor became a party.
We consider petitioner's application for provisional relief as a request, *140in accordance with A.S.C.A. § 4.1041(b), for a stay of enforcement of the administrative decisions. In the immediate context, petitioner is entitled to a stay of enforcement only on showing (1) a substantial likelihood of ultimately prevailing on the merits and 2) great or irreparable injury if a stay is not issued before a full and final determination can be made. See Leti v. Immigration Board, 8 A.S.R.2d 107, 109 (1988).
Petitioner has failed to show that it will suffer great or irreparable harm if the stay is not issued. Petitioner's contract with respondent American Samoan Government has been terminated. Its losses, if any, can be recovered either administratively or judicially by ascertainable, money damages. Since petitioner will not suffer great or irreparable harm, we need not consider the likelihood of the ultimate result.
Petitioner's request for provisional relief is denied.
It is so ordered.